Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Units, no par value, including Class B Common Units and Class C Common Units, of Steel Partners Holdings L.P. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 9, 2015 WGL CAPITAL LLC By: Warren G. Lichtenstein, Manager By: /s/ James F. McCabe Jr. Name: James F. McCabe Jr. Title: Attorney-in-Fact for Warren G. Lichtenstein STEEL PARTNERS, LTD. By: Warren G. Lichtenstein, Chief Executive Officer By: /s/ James F. McCabe Jr. Name: James F. McCabe Jr. Title: Attorney-in-Fact for Warren G. Lichtenstein SPH SPV-I LLC By: Warren G. Lichtenstein, Managing Member By: /s/ James F. McCabe Jr. Name: James F. McCabe Jr. Title: Attorney-in-Fact for Warren G. Lichtenstein WARREN G. LICHTENSTEIN /s/ James F. McCabe Jr. James F. McCabe Jr. as Attorney-in-Fact for Warren G. Lichtenstein
